Name: Commission Regulation (EC) No 1108/2004 of 11 June 2004 fixing the aid for pears for processing under Council Regulation (EC) No 2201/96 for the 2004/05 marketing year
 Type: Regulation
 Subject Matter: European construction;  foodstuff;  cooperation policy;  plant product
 Date Published: nan

 12.6.2004 EN Official Journal of the European Union L 211/15 COMMISSION REGULATION (EC) No 1108/2004 of 11 June 2004 fixing the aid for pears for processing under Council Regulation (EC) No 2201/96 for the 2004/05 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6(1) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2) stipulates that the Commission is to publish the amount of the aid for pears after verifying compliance with the thresholds fixed in Annex III to Regulation (EC) No 2201/96. (2) The average quantity of pears processed under the aid scheme over the previous three marketing years is above the Community threshold. The aid to be applied for the 2004/05 marketing year in Member States that have not overrun their national threshold must therefore be the amount set in Article 4(2) of Regulation (EC) No 2201/96. In each of the other Member States that rate must be reduced according to the individual threshold overrun as adjusted by allocation of the unprocessed quantities as specified in the third subparagraph of Article 5(2) of that Regulation. (3) Article 2 of Commission Regulation (EC) No 416/2004 of 5 March 2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union (3) set the aid applicable in the new Member States for pears for processing during marketing year 2004/05. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 2004/05 marketing year the aid for pears provided for in Article 2 of Regulation (EC) No 2201/96 shall be:  159,33 per tonne in Greece,  130,09 per tonne in Spain,  161,70 per tonne in France,  119,71 per tonne in Italy,  161,70 per tonne in the Netherlands,  161,70 per tonne in Austria,  161,70 per tonne in Portugal. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply for the 2004/05 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 444/2004 (OJ L 72, 11.3.2004, p. 54). (3) OJ L 68, 6.3.2004, p. 12.